Exhibit 10.2

WAIVER NO. 1 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 6, 2011        

WAIVER NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among Beckman Coulter,
Inc., a Delaware corporation (the “Borrower”), the banks, financial institutions
and other institutional lenders parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and Bank of America, N.A., as administrative
agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into an Amended and
Restated Credit Agreement dated as of December 28, 2009 (such Credit Agreement,
as so modified, the “Credit Agreement”). Capitalized terms not otherwise defined
in this Waiver have the same meanings as specified in the Credit Agreement.

(2) The Borrower has announced that it has entered into the Agreement and Plan
of Merger, dated February 6, 2011 with Danaher Corporation (“Danaher”) and
Djanet Acquisition Corp. (the “Purchaser”), pursuant to which the Borrower shall
be acquired by Danaher (the “Merger Agreement”), and has therefore requested
that the Required Lenders agree to waive Section 6.01(h) of the Credit Agreement
as hereinafter set forth.

SECTION 1. Waivers. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2:

(a) Section 6.01(h) of the Credit Agreement is hereby waived, solely for the
period commencing on the date first above written through the earlier of (i) the
consummation of the acquisition of all of the outstanding Voting Stock of the
Borrower by Danaher (the “Merger Transaction”) and (ii) April 30, 2011 (the
“Waiver Termination Date”), solely with respect to (x) the acquisition by
Danaher, directly or indirectly, of less than 100% of the Voting Stock of the
Borrower and (y) the election or designation by the Purchaser or Danaher of
individuals who collectively would constitute a majority of the board of
directors of the Borrower as directors of the Borrower. On the Waiver
Termination Date, without any further action by the Agent and the Lenders, all
of the terms and provisions set forth in the Credit Agreement with respect to
Defaults thereunder that are waived under this clause (a) and not cured prior to
the Waiver Termination Date shall have the same force and effect as if this
Waiver had not been entered into by the parties hereto, and the Agent and the
Lenders shall have all of the rights and remedies afforded to them under the
Credit Agreement with respect to any such Defaults as though no waiver had been
granted by them under this clause (a).

(b) Section 6.01(h)(iii) of the Credit Agreement is hereby permanently waived to
the extent that such provision is violated or implicated solely as a result of
the Borrower, Danaher and the Purchaser entering into the Merger Agreement.



--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness. This Waiver shall become effective as of
the date first above written when, and only when the Agent shall have received
counterparts of this Waiver executed by the Borrower and the Required Lenders.
This Waiver is subject to the provisions of Section 8.01 of the Credit
Agreement.

SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants that the representations and warranties contained in
Section 4.01 of the Credit Agreement are correct on and as of the date hereof
(other than representations and warranties made as of a specified earlier date,
which remain true and correct as of such earlier date) and, other than as
specifically waived in this Waiver, no event has occurred and is continuing that
constitutes a Default.

SECTION 4. Effect on the Credit Agreement and the Notes. (a) The Credit
Agreement and the Notes, except to the extent of the waiver specifically
provided above, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Waiver shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under the Credit Agreement, nor constitute a waiver
of any provision of the Credit Agreement.

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Waiver and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Waiver may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Waiver by telecopier shall be
effective as delivery of a manually executed counterpart of this Waiver.

SECTION 7. Governing Law. This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BECKMAN COULTER, INC., as Borrower By  

/s/ Roger B. Plotkin

  Name: Roger B. Plotkin   Title: VP Treasurer

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,   as Administrative Agent and as Lender By  

/s/ Jill J. Hogan

  Name: Jill J. Hogan   Title: Vice President JPMORGAN CHASE BANK, N.A. By  

/s/ Ling Li

  Name: Ling Li   Title: Vice President CITIBANK, N.A. By  

/s/ Alvaro De Velasco

  Name: Alvaro De Velasco   Title: Vice President UNION BANK, N.A. By  

/s/ James Heim

  Name: James Heim   Title: Vice President MORGAN STANLEY BANK, N.A. By  

/s/ Alice Lee

  Name: Alice Lee   Title: Authorized Signatory

 

 

3



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By  

/s/ Clifford A. Mull

  Name: Clifford A. Mull   Title: First Vice President THE BANK OF NOVA SCOTIA
By  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Director STANDARD CHARTERED BANK By  

/s/ Andrew Y. Ng

  Name: Andrew Y. Ng   Title: Director GOLDMAN SACHS BANK USA By  

/s/ Lauren Day

  Name: Lauren Day   Title: Authorized Signatory WELLS FARGO BANK, N.A. By  

/s/ Scott Santa Cruz

  Name: Scott Santa Cruz   Title: Director THE NORTHERN TRUST COMPANY By  

/s/ Brando Rolek

  Name: Brandon Rolek   Title: Vice President

 

4